OFFICE     OF   THE    AITORNEY        GENERAL        OF     TEXAS
                                          AUSTIN
Q-C.YU(I(
A-o-
                                                              ,         P!




                                                 Cawdttee appobted Dy
                                                oxrs,amlalfJo~Dill
                                          suppliel for sala            cax5tttee,



                                  oin is dravn agal.rlstn deflcionay
                                      6hO amme   of $2*OQ0.00 iwant-
                                       court Dy the Omurnor as a
             suppleilrsnt
                       to the spprop%ation mmtod                             by the
             Regular    80sdom       of   the    Fortydtb         Lo~ul~tOre,
             fowxl at gage 4bd, Aoto of tho Re@lor Sosdoo
             of the Fortpuixth Leglslaturo, aad dodgnatod
             0s itun la. The agproprtAtionoarriw, La
             fads dopwtzrent, appropriation nud.mr A-Bi
                     Vou will notMe that this                clain aurioa
             &De apporal of Xionortilo
                                     dobn iI. shptp, dsm-
l&a, ObOm Ee SDeppmd - Ago 3




     oiate Jwtioe of tD0 3upmzn Court, anC tho ap
     prwol of Uooornblo Btcbar~?Crftz, rtenoaiote
     Justloe of tho 3~~000 Court. TDo clain op
     pears to bb roglllarLo wary rofipoct,except
     it do06 not carry the apprwn1 cf the ctato
     BOerd   Of   CG?ltt'Ol iOr   WCh   ~Chr;CaS.

         "I rrls0oa11 your sttentioa to tho &lar
     to the sp~opriation Dill, fonar;on me 408,
     wDnoation D, under Beotion 4 of tha above
     dWOrlb~ed Lot, WhhD reads I {All pinting pnd
     stntionr~~ uhall Do purahnsed through t.hoxoard
     of Control and ahall be ooonfiwd to such aFti-
     ales ard quality       au selobtbd    mxl      contraato&   for
     Dy the Board of       Control.'
          Whlmrlqmrt~td~emy~opl~onu
     to ulIother 910 are mltlloriwd         to iemle aarraat
     in paymbatof       t‘hlmslaila+ithoutitanrrfing
     thu appwal        of chf3iiicard
                                    of Coaatrol.m

          Your roquuest rxosonta 0 quo3flon of first h-
pomioa   in thie dqmWmnf     SO &w aa our investigation
has disolosod, uml one of no littlo im~artrmcs.
           Qe hwo ewerol tism   witton oplnlons upoa
 the relative pwors of the sosud of Ccntrol 3nd Other d3-
 pnrtwnts anriinstitutionaof t?loState, alth respect to
 purchasing suppll3s, oquipmnt , and the like, but no ewe,
 wo boliero, haa bean prorentod wltich oallod for [UI opin-
 ion with rss?emt to tho l'elativo rf@ta of tbo Sup'eme
 Court nncitbo uoarclof Controlin respect to web mattars.
             Section    21 of Artl.cl3 WI        cf th3 Constitution Is
 OS fo110nsr

              gAl1 stationery, and printing, oxoapt
      proall?Jl?.e9iansand such @.nting 39 my to
      dono at the &MU aal hrab A6Jluz1, ppm,
      amI tuc31 used in the frs,giislatiroaud other
      depnrtmats     of tha gomrnoont, except t&o
      JudiCiSl De~nwmt,       ahall b0 Curnisb3d, rind
      the pintin% aad binding of the lap's, jour-
      Ilale, and dupnrtmnt    roporta, and 911 other
       printing and binding ati the repairing and
      furniohisag tho hzlle an& row     used Car the
      aostings OS thn Legidature nnd its cop-
..
     xoae uao. x. Sheppard - pago 3




          zdtteos,shall De partorrad urnor oonfrrbt,
          to be &on    t0 the lowe8t rwponoible Did-
          dar, Delm   euchmuimm    p-toe, and under
          such X%gUlatiOIIs, as oholl'be prosoribedby
         .la8. HO lmmbur or otiica of uly depart-
          moatof the gmornaemtobrrll be in any m
          imtarostefi in such contrasts;tunlall suah
          ooatraots t3hallbe subjoat to the apprwal
          ~mpw~yornor,          Merotary of State old Camp

                ODvlously, statutes upon the subjeot.oS put
     chases * the Eupreme Court have no oontrolliag aftaot,
     U&tgy   ure in riolatlom of aq ooa6titutional pthi-
            . xhe almy o#nloam we luY0 mtton    upon the
     uuDjeat or tho relative rights of the Ward        of Co&r01
     and other departmmt43 ahd inatitutione       of the State -
     motabl7 Opanion Ho. O-880 nod OpLaion No. 01;?813,have
     oon8trwd otatutom vhiah were not la naywise contriwy to
     any oomstAtlltiomalprovioiom.
                Uo, thoroforo,look to a00 if Section 31 of the
     Constitution     above   quoted applioe to thin ease.

               On the uhol.:,,the Soctlon duals pith tho broil
     subjodt oP fUrniabl&~~stationory, Finting, -per and fuel
     uwd in the legislotivo and othor dspartmonfs of tho Govoru-
     vmat, oxOept the judioial'(1~partmOnt, ati requires tho plr-
     chmving of such things from tho lwoet rooponeible bidder.
     w0 t!ainkthis pTl6ion         is self-onaotirqam& meodn mo om-
     abliug statute,     save only perhaps, in regard to miuimm
      lxloor;Qmlt?r    suoh roylationa OS shall bo ~nMsariE8d by
      law.'
                 This eeotioa 0xgmssll  oxoopts from itu   opera-
      tiom, hovevor,*the judicial dopartPent*.     Slaao the seo-
      tion deals with tha broad eubjeot of PchasOm      them nati,
      and alnoo it epe~ifi~ally tmmpte   tbOrOfmu tho judicial
      dopartmnt,   80 construe it as Conf'Orring upon the judioial
      do pclrhaat -- by impliaation but nevsrtheloes affirmtivo-.
      1Y - the pousr to u&o such purahasoe as are m&raced
      ir~thiu the sootion of its own vill, and rithout rtioronao
      to competitive bi&Ung,   or notion by nny other departmnt,
      whothor leglelotiva or other.

                 From this it follows     that the apprwal. by the
noa. UOO*Ii. shoppard - Pqgs 4




6U&PePe t%Wt Of pu‘OhW48 inad OJ it, OP ll&%erit8
authority, for ~80 of the S7apamo Court in atw of itv
Arnctionsor rativitloe,iv ~12.t&at is roquirod to
authorbe you to issue a VU%mt for payment Out 0P
any   ;lubUo       f+unfl   aYailebloPor   such pupee.

                  8hottm.r a fund ie attil.3blo    for auab pur-
pws, hova7er. dependa upon vhethec a? not there has
btoa 0 lOgi6llrti7iJ  a~OpF%QtiOn Of ¶i0#10V iOr v~Uh
             The superior right of the Supreua Court to
Et2z:kaotcl)       eucil98 ue a-3 here dlecusoing,dow
not wary vlth it the Surther rl@t to deemnd or z-e-
ceae payuant     to 007er euoh 0ontraot or prchasb8,
whom the Lo&ialimreh~ootvMe           a spvciflo nppnr
piation theroior .
                  The Colaet.%tution,Article      VSXI, seotioa 6,
deolareac
           'no money shall be drawn from the
       troesurybut ia pureuanoe of ep3c:flo
                     lrpd0b ;r 1eV) l l av
       ep&WOpri8tiOIlr,
          nom 13 of tha appropriation for the Suprvmo
court, 08 ooatdncd in u. 1). no. 387, ysrsmd by the lest
l,egisl;ltura
            (Spoinl Lavs Tams, Vol. 2, p. &a) is as
r011ovs:
      @For erpansoa to bo inhurred                   For the poaro isndhg
         by fills
                SuprCM QNlrt in                   m-t    31, Awiust 31,
         putting into offact the                     1040         1941
         nulrt-nakingFov0r Aot,
         ~0~643 bill ~0. r~s, n9gu-
         lap session, Party-sixth
         LogielcAturs, incl~~
         all expenses that aby be
         inourrad by fhe Suprome
         Court in appointingoe
         r;ittooe,paying the ex-
         pens08 of aucb oomdtt0Os~
         postage, pioting, etono-
         graphic aamioea, andany
          and all othsr 3Xp3MssS in-
          eluding meoorol~, oe nay be
          d&wnAnod by the SuvJ-
          court) proCdad            that iC the
          supram            court shall appoint
                                                                   49
non. 080. ii. Ghoppard - page 5




         auy ccmlttes        oi attomn3ys
          to    aseistit   in dravlng
          auoh rules, tho Court my
          pay the uml3l orp3nsse of
         such comlttee, or axg mm-
         her thoroot, vhll:, amy
          frmhcm,but     ohall xiot
          pay tuq momb8r O? such uom-
          xltte3, may salary or cop
          p~ation eor his ~3171068 @,500.00           $2,600.00"


            The rldw to .ihe Ap-$wpriatlon Bill (H. B. lo,
257) quot8d by you to tho 3es06t    Dall pr.lnt%ng end otatioa-
cry &all b8 grchnmd through th        Eonrd of Control, and
shall be wufined to ouch articles and quality 0s aaloot
ed aad oontraathifor by the Board of Control,* is not
mndatury, but on the contrary is directory only. In
 other words, the word nshalla is to be oonetrued as 'CXL~.
 This oonstruotion ot the rider is permlseiblounder voll-
 estzxblished rules of etatutory aonstructlan.   Litsr3liem
 vtll be i~W&i    shen to Solloo it vi11 do oiolenoe to tbo
.pla.ixLxtention of the LoglsJature.    To ?dve the rider
 tha ottaot  followk~g a litem    construction of the rldor,
 vould neeesaarily haye one of two offcctr, that is, the
 rider itself ;rouldho stricken out as being repugnant, to
 jhe otwious intent to anti a -ralid appropriation, or it
 would fall for constitutional invalidity ae 501~: in vlo-
 lntlon of Oection 21, Articls ULI, above quoted.

            To construe tbo rider ae boinc, r:iroctory ia a
 reoooneble construction and PmddJrs tL:, ome a valid ifio-
 vieion.   To exmpt the judicial de:mtzcnt     fsm the con-
 8titut;ional roquiramnt   of oontract for 9rintinF: and
 etotfonory, aa p,Qvided in.liect,icn2l'oi" &ticle X71,
 doee not wecooout tho eowts fron: voluntarily -hasing
 their prIntin!; and stationery throuxh the hoard cf Con-
 trol. ~ndoec;, it la our informtion     tbnt the Suprem
 Court itself in mmy lnatancea    ) nti pcrhnps East instances,
 &OeB Dlakt3its purcl3nsos thr0uq.h the Board of Control for
 conqeaienoe sata, and a8 e.mtter     of possible ooonorj.
 The rider should be conotruti as authorizing tho Board
  of Control to xako such purchases and contract nlion and
 ii    the courte    80 request   or   op30.

                  'Lho sp30ieicappro7i9ntlon for the eiaaal year
 0-w           .-gust 31, 1040, bne beun oxb:watcd, md, 3s you
non. 000. tl. Sheppard - pga    6




state, tho Govarnor has approved a daftcicncy claim
upon tho application ot tho Supmaw Court In the cum
or Q2000.00, 77hhh   0~0 was OX~~OSE~Y
                                     for uso during
thttt riecoi pm.
            There ie therefore no available fund for
the payment   of thim claim, and vi11 not be until the
Legisloturo has made an appropriation to m8ot the
Gwernor~s deflciono~ ollwanoe.       So that, in anjr
wont, tha most that OM nor be done 18 to issue the
ueual aab ordinnry dofioioncy vu-rant, payable only
when and ii tho Loglsloture heroafter makea an appro-
pLation thereor.


                                    Vary truly yours
                               ATTORXZX GSH3ML   OF TEX#I


                               w
                                                 %&
                                                 Aesista